PER CURIAM.
The non-party deponents petition for a writ of certiorari seeking to quash the circuit court’s October 18, 2011 order granting the defendants’ motion to compel and denying the non-party deponents’ motion for protective order and objections. The defendants concede that this court should grant the petition pursuant to our opinion in Katzman v. Rediron Fabrication, Inc., 76 So.3d 1060 (Fla. 4th DCA 2011), which we issued after the circuit court entered the order now on review. We agree with the concession and grant the petition.

Petition Granted.

STEVENSON, GERBER and LEVINE, JJ., concur.